Citation Nr: 0319373	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  97-17 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for lumps throughout his 
back and abdomen, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active military duty from July 1967 to 
April 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 1997, from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.

In September 2002, the Board ordered additional development 
pursuant to the provisions of 38 C.F.R. § 19.9(a)(2) (2002).


REMAND

In accordance with the Board's September 2002 order to its 
evidence development unit, an attempt was made to schedule an 
examination for this incarcerated veteran.  In February 2003, 
the veteran reported that because of his incarcerated status 
he could not leave his prison for an examination, nor could 
an examination be conducted by prison officials.  In light of 
these factors, the veteran requested that his claim be placed 
on "hold" until his release.

VA adjudication procedures provide no authority to place this 
claim on hold pending the release of an imprisoned veteran.  
In this regard, in 1995 the appellant reported that he was 
serving a 9 to 20 year sentence.  Hence, assuming that the 
appellant began his confinement in 1995, placing this 
decision on hold could conceivably delay any decision 
rendered until 2015.  Holding a case in abeyance another 12 
years is precluded under current VA adjudication policies.

Accordingly, as the veteran is unable to report for an 
examination, and as one cannot be conducted at his prison, 
the appellant must now choose between two options.  Option 
one would be to instruct VA to adjudicate his claim based on 
the evidence of record.  Option two would be for the veteran 
to withdraw his claim in writing.  If the veteran were to 
withdraw his claim he may attempt to reopen it at a later 
date.
 
In light of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should contact the veteran and 
ask that he indicate in writing whether 
he desires to have his claim adjudicated 
based on the evidence currently of 
record, or whether he desires to withdraw 
his claim until such a date when he is 
able to report for a VA examination.  If 
the veteran fails to respond within one 
year of the RO writing to him VA will 
assume that the appellant desires to have 
his claim based on the evidence of 
record.

2.  Thereafter, the RO must take 
appropriate action.  If the veteran 
elects to have his claim adjudicated 
based on the evidence of record the RO 
must ensure that the requirements of the 
VCAA have been fulfilled to the fullest 
extent possible under the circumstances 
of this case.  If the benefit sought on 
appeal is denied, the veteran must be 
provided with a supplemental statement of 
the case citing all pertinent evidence 
and dispositive legal authority.  The RO 
must ensure that the provisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), have been complied with to the 
extent possible, and that the appellant 
has been provided specific notice of what 
evidence he must submit and what evidence 
VA will secure in developing his claim.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


